Citation Nr: 1211672	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  04-07 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a chronic back disorder. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from April 1968 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In November 2006 the Board denied entitlement to service connection for bilateral hearing loss and a fungus infection of the ears and remanded the claim of entitlement to service connection for chloracne due to Agent Orange and the issue of whether new and material evidence had been received to reopen the claim of service connection for a back disorder.  In November 2010 the Board reopened the Veteran's claims of service connection for a skin disorder and service connection for a back disorder and remanded both claims for further development.  By way of a January 2011 rating decision the Veteran was granted service connection for a skin disorder with a 30 percent disability rating effective April 25, 2002.  The Board finds that since the Veteran was granted service connection for a skin disorder, all benefits sought on appeal have been fully granted and that issue is no longer before the Board.  After sending the Veteran a letter in January 2007 and affording the Veteran a VA examination in April 2011, the issue of entitlement to service connection for a back disorder is now back before the Board.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

In June 2006 the Veteran testified before the undersigned Veterans Law Judge.


FINDING OF FACT

The evidence of record is in relative equipoise as to whether the Veteran's chronic back disorder had its onset in service.

CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, a chronic back disorder was incurred in active service.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, with regard to the issue herein decided, the decision below is granting in full the benefits sought on appeal.  Accordingly, even assuming that an error was committed with respect to either the duty to notify or the duty to assist such error was harmless and will not be further discussed. 


II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that his current back problems are due to an in-service injury that he sustained in 1969.  After a careful review of the Veteran's claims file the Board finds that by resolving the benefit of the doubt in the Veteran's favor, service connection for a back disorder is warranted. 

The Veteran's November 1967 Report of Medical Examination for Pre-Induction and his Report of Medical Examination for Pre-Induction were silent for any back trouble of kind.  The Veteran's service treatment records indicate that in May 1969 he was seen for aches in the small of his back; it was noted that he had the problem for at least 10 years and that he wanted to see the surgeon.  In June 1969 he was seen for back pain that went down his right leg; it was noted that he hit his tail bone three and half weeks prior and that he hit himself with a clip when he was on a convoy.  It was further noted that he had no organic problems and was going on rest and relaxation (R&R) in July 1969.  When the Veteran separated from the military in December 1969 his Report of Medical Examination for separation listed his spine as "normal" and on his Report of Medical History for Separation he checked "no" to back trouble of any kind.  The Board finds that while there is evidence of an in-service injury the Veteran did not receive additional in-service treatment nor did he report any problems at the time of separation. 

A careful review of the Veteran's post-service treatment records indicate that he first reported back pain in October 1990; he reported that his back was painful for two to three years but he used to see a chiropractor regularly with the last time being five to six years prior and that he had x-ray studies done 10 to 15 years prior.  At a November 1990 follow-up appointment it was noted that the Veteran had a history of trauma to the tailbone which he sustained during his tour in Vietnam; the private physician stated that he believed that the Veteran fell in a jeep.  The private physician ordered new x-ray studies and a CT scan; the lumbosacral spine showed degenerative changes with narrowing at L4, L5 and L5, S1.  The CAT scan showed calcification of the ligementum glavum on the left at L4, L5 - L5, S1 and developmental cleft of the left lamina which caused some compression or displacement of the stenosis.  It was further noted that February 7, 1978, x-ray studies showed narrow L4, L5 and possibility of degenerative disc disease.  At the Veteran's May 1992 VA examination it was noted that in 1969 the Veteran was jumping into a heavy truck in wet weather when his foot slipped and caused him to fall down and back against an ammo clip on his weapon.  It was noted the blow caused severe pain locally on the sacrum and in the lower back.  Moreover, it was noted that since then the pain was in the lower back and to the right with pain in the upper right buttock and the right sacroiliac region.  It was noted that there was a history of an MRI that showed a "pinched nerve" at L2-L3 on the right side and numbness in the right leg.  

In January 2001 the Veteran had a private EMG/Nerve Conduction Study for his long history of pain in the lumbar region and down his right leg.  The Veteran related it to the in-service incident in 1969 where he landed on his M16 clip; he reported that he never had full relief of pain and that it worsened over the years.  He was diagnosed with mild changes consistent with right lumbosacral radiculopathy and a pars defect at L5-S1 on the right with neural foraminal narrowing and facet joint arthopathy.  At a February 2001 neurosurgical consultation it was noted that the Veteran had a history of several years of low back pain with increasing discomfort in the right paraspinal region with radiation into the right hip, posterior lateral thigh, and posterior lateral leg with the pain more proximal then distal.  The Veteran indicated that some or all of this workup began with a job interview; however, he also reported that it was related to his in-service accident and that he was discussing this matter with the VA since 1971.  

In a September 2002 VA neurosurgery progress note it was stated that the Veteran began physiotherapy.  It was noted that the Veteran gave a 30 year history of pain; the neurosurgeon also stated that he reviewed scans of the low back that were done in 1990.  A January 2003 VA treatment note also documented that the Veteran related his back pain to his in-service injury; this was also reported in September 2008.  Also in September 2008 it was noted that the Veteran had low back pain from a fractured disk. 

At the June 2003 VA examination the Veteran once again described his 1969 in-service injury; he also reported that the next day he did some exercises and stayed on bed rest and that after a few days he returned to light duty status.  The VA examiner diagnosed the Veteran with a current manifestation of limitation of motion of the lower back with evidence of degenerative disc disease and evidence of a developmental bony defect of L5 lamina on the right; also, a review of x-ray studies revealed degenerative changes.  The VA examiner did not believe there was significant evidence of spondylolisthesis at L5-S1 level on the review of the x-ray studies taken that day.  He opined that the Veteran's current lower back condition was not likely to be related to the in-service events. 

In compliance with the November 2010 remand, the Veteran was afforded a VA examination in April 2011.  The VA examiner thoroughly reviewed and detailed the Veteran's history.  He diagnosed the Veteran with anterolisthesis of L5 on S1 associated with right pedicle and pars defects and deformity, with severe bilateral foraminal narrowing, right greater than left, moderate to severe right neuroforaminal narrowing at L4/5, and moderate to severe left neuroforaminal narrowing and dextroscolisosis.  He opined that the Veteran's diagnosed back disability was not caused by or the result of his active duty military service.  He stated that while the Veteran was seen in May and June 1969 for an acute back injury there was no evidence of ongoing treatment and that the Veteran checked "no" to recurrent back problems at his December 1969 Separation Physical Examination; he further stated that this implied that the acute condition resolved.  Moreover, he stated that there was no further evidence of back problems until nine years later in 1978 and that there was no fracture, bony defect, pars defect, or anterolisthesis but there was degenerative narrowing of the disc space; there was also no evidence of a congenital condition.  The VA examiner stated that 31 years after the Veteran's discharge, January 2001, the Veteran was found to have a pars defect.  He explained that a pars defect is caused from excessive or repeated strain to the area of the spinal column called the pars interarticularis and is sometimes referred to as a pars defect when fractured through this portion of the spinal column; he stated that it could lead to a persistent pars defect after the fracture has been completed and it may either effect one side or both sides.  The VA examiner stated that there was no evidence of ongoing back problems while in the military or within one year of discharge and that there was no evidence of pars defect until 31 years after discharge; he also stated that though a May 1969 service treatment record noted that the Veteran had low back problems for 10 years there was no evidence that the Veteran's back condition is congenital.  He also stated that there was no definite medical evidence that the Veteran had a preexisting back condition and even the Veteran has stated that he did not have any problems with his back prior to the military; therefore, it was not a result of aggravation of a condition since he did not have one prior to the military.  Instead, the VA examiner stated that the Veteran's current back condition was not related to the military but due to the natural aging process and that the progressive radiological changes after service are not unusual due to the aging process.  

After a careful and considered review of the medical and lay evidence of record, the Board observes that there are two medical opinions of record (June 2003 VA examination and April 2011 VA examination) and both are against the Veteran's claim that his current back disorder is related to his military service; however, the Board finds that they are not more probative then the positive lay evidence of record and supporting private and VA treatment records.  The Board notes that the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  The June 2003 VA examiner just gave a (negative) nexus opinion but did not give any reasoning for his opinion; the Board notes that in assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Thus the Board finds the June 2003 opinion is not probative since the Veteran does not give a basis for his negative nexus opinion.  

In April 2011 the VA examiner opined that the Veteran's back condition was not related to the military but to the natural aging process.  He came to this conclusion based on three points: 1) that the Veteran was not treated subsequently in service nor did he report it at his Separation physical and thus it resolved prior to service, 2) that there was no evidence of a back problem until 1978, and 3) that the Veteran was not diagnosed with a pars defect until 2001.  The Board finds that while the April 2011 VA examiner thoroughly reviewed and discussed the Veteran's history and gave a detailed reasoning for his negative nexus opinion service connection is still warranted since the Veteran's claims file also includes probative lay evidence and supporting private and VA treatment records; thus, the evidence of record is in equipoise. 

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit) determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337  (Fed. Cir. 2006) ("the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the Federal Circuit stated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson reaffirms the holdings in Jandreau and Buchanan that VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus.  This does not mean, however, that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence. 

Moreover, the Board finds that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Throughout the course of his communications with VA, the Veteran has consistently maintained that his back condition is the result of his in-service fall.  In addition, the Veteran has related his account of the in-service back injury to medical professionals, dating back to November 1990 and consistently since then (including but not limited to the VA examinations in May 1992, June 2003, and April 2011; and the treatment notes in January 2001, February 2001, July 2002, January 2003, and September 2008).  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Lay statements made when medical treatment was being rendered may be afforded greater probative value.  These records were generated with a view towards ascertaining the appellant's then-state of physical fitness; they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The Board finds it is pertinent that, as noted above, the Veteran has only reported an onset of back pain following the injury in service, which has persisted over the years since service, and for which he sought treatment in the years post service.  The Veteran made the same communications of symptomatology to the Social Security Administration.  A February 2001 note stated that the Veteran began seeking help because of a job application but it was also noted that the Veteran began working with the VA in 1971 for the same symptoms that resulted from his in-service back injury.  The only evidence of an intervening injury was a fall in April 2009; however, the record establishes the Veteran was already seeking treatment and relating his back symptoms to the military prior to that fall.  

The Board thus finds the Veteran to be both competent and credible in reporting his in-service injury and the resulting back symptoms, which have been variously diagnosed by medical professionals as a degenerative disc disease of the lumbar spine, including aterolisthesis of L5 on S1 associate with right pedicle deformity.  In addition, the Veteran is competent to assert the occurrence of in-service injury.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 38 U.S.C.A. § 1154(a).  The Board finds that the Veteran's statements have been consistent about his in-service accident and is supported by his service treatment records.  This truthfulness carries over to his post-service statements to not only the Board and VA but to his private and VA doctors; not one doctor, including the VA examiners, have disputed either the occurrence of the accident or the resulting injury and symptoms.  Moreover, this goes back to November 1990 when the Veteran's private physician stated that he believed the Veteran fell in the jeep and the May 1992 VA examiner not only noted that the Veteran's in-service fall caused pain locally on the sacrum but that his current disability was pain in the right sacroiliac region.  

The Board notes that a mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  However, in this situation, the Board finds that this is not the case with the Veteran's VA and private treatment records.  The Board has already found the Veteran competent and credible in his report of his in-service fall and his VA and private physicians did not just rely on the Veteran's reports but they also corroborated with it by diagnosing the Veteran with a back injury that is consistent with his in-service reports of his fall as noted above by the May 1992 VA examination.  The Board notes that there are no medical opinions of record, including the VA examination opinions, that dispute the Veteran's report of his in-service fall or that relate it to another post-service fall or injury.  Thus, the Board finds the Veteran's competent and credible statements describing symptoms at the time of his in-service fall are supported by a later diagnosis by a medical professional.  Therefore, the Board finds that the positive and negative evidence of record is in equipoise.  

After careful review of the record, including credible statements from the Veteran to his physicians and to the VA, and consideration of all medical findings and opinions on file, and giving the benefit of any doubt to the Veteran, the Board finds the evidence for and against the claim to be at least in approximate balance.  Under such circumstances, resolution of all reasonable doubt shall be in the Veteran's favor.  Consequently, the Board concludes that service connection for a chronic back disorder is warranted.


ORDER

Service connection for a chronic back disorder is granted. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


